DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 9 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of the power transmission device of Species I-A and I-B was made without traverse in the reply filed on February 1, 2022.

Specification
The amendments to the abstract filed June 28, 2022 are approved.


Claim Rejections - 35 USC § 102
Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2617934 (Despres; the citations of which are taken from the attached translation).
Regarding claim 1, Despres discloses a power transmission device (see Figures 1-3) comprising:
an input rotary member (13) to which a torque is inputted (see page 2, lines 69-73);
an intermediate rotary member (19 or 24) to which the torque is inputted from the input rotary member;
an output rotary member (26) from which the torque is outputted;
a friction engaging part (30, 31, 33) engaged by friction with a friction force depending on a load applied thereto, the friction engaging part configured to transmit the torque between the intermediate rotary member and the output rotary member (see page 3, lines 88-94); and
a load adjusting mechanism (38) configured to adjust the load applied to the friction engaging part in accordance with the torque inputted to the input rotary member (see page 3, lines 88-102), the load adjusting mechanism disposed axially between thee input rotary member and the intermediate rotary member (see Figure 1).
Regarding claim 2, Despres discloses the load adjusting mechanism (38) is further configured to reduce the load applied to the friction engaging part (30, 31, 33) when the torque inputted to the input rotary member (13) has a predetermined magnitude or greater (see page 3, lines 88-102).
Regarding claim 3, Despres discloses a first elastic member (34) configured to elastically couple the input rotary member (13) and the intermediate rotary member (19 or 24) in a circumferential direction, wherein
the load adjusting mechanism (38) is further configured to adjust the load applied to the friction engaging part in accordance with a torsion angle between the input rotary member and the intermediate rotary member (see page 3, lines 88-102).
Regarding claim 7, Despres discloses the friction engaging part (30, 31, 33) includes a first friction plate (30 or 33) and a second friction plate (the other of 30 or 33), the first friction plate unitarily rotated with the intermediate rotary member (19 or 24), the second friction plate unitarily rotated with the output rotary member (26; see Figure 1).

Claims 1, 2, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0550261 (Uchida).
Regarding claim 1, Uchida discloses a power transmission device (see Figures 1-5) comprising:
an input rotary member (1) to which a torque is inputted (see column 7, lines 6-10);
an intermediate rotary member (71) to which the torque is inputted from the input rotary member;
an output rotary member (5) from which the torque is outputted (see column 8, lines 6-11);
a friction engaging part (4; 40, 42) engaged by friction with a friction force depending on a load applied thereto, the friction engaging part configured to transmit the torque between the intermediate rotary member and the output rotary member (see column 8, lines 49-54); and
a load adjusting mechanism (2, 6, 7) configured to adjust the load applied to the friction engaging part in accordance with the torque inputted to the input rotary member (see column 8, line 34, through column 9, line 48), the load adjusting mechanism disposed axially between thee input rotary member and the intermediate rotary member (see Figure 5).
Regarding claim 2, Uchida discloses the load adjusting mechanism (2, 6, 7) is further configured to reduce the load applied to the friction engaging part (4; 40, 42) when the torque inputted to the input rotary member (1) has a predetermined magnitude or greater (see column 8, line 34, through column 9, line 48).
Regarding claim 7, Uchida discloses the friction engaging part (4; 40, 42) includes a first friction plate (40) and a second friction plate (42), the first friction plate unitarily rotated with the intermediate rotary member (71), the second friction plate unitarily rotated with the output rotary member (5; see column 8, line 34, through column 9, line 48).
Regarding claim 10, Uchida discloses a power transmission device (see Figures 1-5) comprising:
an input rotary member (1) to which a torque is inputted (see column 7, lines 6-10);
an intermediate rotary member (71) to which the torque is inputted from the input rotary member;
an output rotary member (5) from which the torque is outputted (see column 8, lines 6-11);
a friction engaging part (4; 40, 42) engaged by friction with a friction force depending on a load applied thereto, the friction engaging part configured to transmit the torque between the intermediate rotary member and the output rotary member (see column 8, lines 49-54); and
a load adjusting mechanism (2, 6, 7) configured to adjust the load applied to the friction engaging part in accordance with the torque inputted to the input rotary member (see column 8, line 34, through column 9, line 48) the load adjusting mechanism including a cam part (3) formed on the input rotary member (see Figure 5).

Claim Rejections - 35 USC § 103
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Despres in view of US 4,583,959 (Yoneda).
Regarding claim 4, Despres discloses the power transmission device according to claim 3, but does not expressly disclose the load adjusting mechanism (38) includes a cam mechanism, the cam mechanism configured to reduce the load applied to the friction engaging part (30, 31, 33) when the torsion angle becomes predetermined degrees or greater.
Yoneda teaches a load adjusting mechanism (32, 33, 34) including a cam mechanism (33a), the cam mechanism configured to reduce the load applied to a friction engaging part (30) when a torsion angle becomes predetermined degrees or greater (see column 5, lines 3-26) in order to provide a simple structure which is durable in operation and reliable in function (see column 2, lines 43-49). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power transmission device of Despres such that the load adjusting mechanism includes a cam mechanism, the cam mechanism configured to reduce the load applied to the friction engaging part when the torsion angle becomes predetermined degrees or greater, as taught in Yoneda, in order to provide a simple structure which is durable in operation and reliable in function.
Regarding claim 5, the combination of Despres and Yoneda teaches the intermediate rotary member (19 or 24 of Despres; 23 of Yoneda) is movable in an axial direction,
the load adjusting mechanism (38 of Despres; 32, 33, 34 of Yoneda) includes a pressing member (32 of Yoneda), the pressing member configured to press the intermediate rotary member in the axial direction so as to apply the load to the friction engaging part (30, 31, 33 of Despres; 30 of Yoneda), the pressing member unitarily rotated with the intermediate rotary member, and
the cam mechanism (33a) is configured to move the pressing member in the axial direction when the torsion angle becomes the predetermined degrees or greater (see column 5, lines 3-26).
Regarding claim 6, the combination of Despres and Yoneda teaches the load adjusting mechanism (38 of Despres) further includes a second elastic member (34 of Yoneda) disposed between the pressing member (32 of Yoneda) and the intermediate rotary member (19 or 24 or Despres; 23 of Yoneda), and
the pressing member is configured to press the intermediate rotary member through the second elastic member (see Figure 5 of Despres; see Figure 3 of Yoneda).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Despres in view of US 8,267,235 (Burns).
Depres discloses the first friction plate (30 or 33) and the second friction plate (the other of 30 or 33) make contact with each other at surfaces thereof (see Figure 1), but does not expressly disclose each having a conical shape.
Burns teaches a first friction plate (162) and a second friction plate (172) making contact with each other at surfaces thereof each having a conical shape (see Figure 2A and column 1, lines 28-34). Burns teaches this structure facilitate not only a reduction in the scale or strength of portions of a given power transfer assembly, but also of various components any other power transfer assembly or assemblies that receive rotary power from the power transfer assembly (see column 5, lines 14-22) allowing for significant weight reduction (see column 1, lines 23-25). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power transmission device of Despres such that the first friction plate and the second friction plate make contact with each other at surfaces thereof each having a conical shape, as taught in Burns, in order to allow for significant weight reduction.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Burns.
Uchida discloses the first friction plate (40) and the second friction plate (42) make contact with each other at surfaces thereof (see Figure 5), but does not expressly disclose each having a conical shape.
Burns teaches a first friction plate (162) and a second friction plate (172) making contact with each other at surfaces thereof each having a conical shape (see Figure 2A and column 1, lines 28-34). Burns teaches this structure facilitate not only a reduction in the scale or strength of portions of a given power transfer assembly, but also of various components any other power transfer assembly or assemblies that receive rotary power from the power transfer assembly (see column 5, lines 14-22) allowing for significant weight reduction (see column 1, lines 23-25). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power transmission device of Uchida such that the first friction plate and the second friction plate make contact with each other at surfaces thereof each having a conical shape, as taught in Burns, in order to allow for significant weight reduction.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed June 28, 2022, with respect to the previous rejection(s) of claims 1-8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made as set forth above

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
September 8, 2022